Citation Nr: 0830985	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-07 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (other than post traumatic stress disorder). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefits sought on appeal.  
The veteran appealed that decision, and the case was referred 
to the Board for appellate review. 

A hearing was held in July 2007 at the Des Moines RO, before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the testimony is in the claims file.

The Board notes that a review of the record indicates that 
the veteran has been diagnosed with post traumatic stress 
disorder (PTSD) and that the veteran discussed having PTSD at 
his July 2007 hearing.  However, a claim for entitlement to 
service-connection for PTSD has not been adjudicated by the 
RO; therefore that issue is referred to the RO for 
appropriate action.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996) (holding "a claim based on the diagnosis of 
a new mental disorder . . . states a new claim, for the 
purpose of the jurisdictional requirement, when the new 
disorder had not been diagnosed and considered at the time of 
the prior notice of disagreement").

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In this case, the veteran is claiming entitlement to service 
connection for an acquired psychiatric disorder.  He contends 
that he had no previous treatment for any mental health 
conditions prior to entering the service, but that he 
developed a psychiatric disorder during service.  The veteran 
contends that he witnessed a murder in April or May 1981 and 
that as a result of this alleged incident, he started to 
drink excessively and have disciplinary problems, ultimately 
leading to his discharge from the service. 

At his July 2007 hearing, the veteran mentioned that he had 
received treatment at the Gannon Mental Health Center one 
month prior to the hearing.  The most recent treatment 
records in the veteran's claims file from the Gannon Mental 
Health Center are dated in 2005.  As these records have been 
adequately identified and may prove relevant to the veteran's 
claim, VA has a duty to obtain these records.  See Hyatt v. 
Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the 
relevance of documents cannot be known with certainty before 
they are obtained).

Furthermore, the Board finds that a VA examination and 
medical opinion is necessary prior to further appellate 
consideration.  38 C.F.R. § 3.159(c)(4).  In this case, a VA 
medical examination and opinion have not been obtained in 
connection with the veteran's claim for service connection 
for an acquired psychiatric disorder.  Although the veteran's 
service treatment records do not contain any complaints, 
diagnosis or treatment of a psychiatric disorder, the veteran 
indicated that he experienced depression and excessive worry 
on his November 1981 report of medical history.  In addition, 
the veteran's personnel records indicate that he had numerous 
disciplinary problems, including sub-standard performance, 
immaturity, disorderly conduct, possession of marijuana and 
failure to report to assigned posts.  

Applicable law requires VA to deem an examination necessary 
to adjudicate a claim for service connection when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of disability; the 
information or evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service; but, the file does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2007); McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  In McClendon, the Court of Appeals 
for Veterans Claims reviewed the criteria for determining 
when an examination is required by applicable regulation and 
how the Board applies 38 C.F.R. § 3.159(c).  The three 
salient benchmarks are: competent evidence of a current 
disability or recurrent symptoms; establishment of an in-
service event, injury, or disease; and, indication that the 
current disability may be associated with service or with 
another service-connected disability.  McClendon at 81.  The 
RO, or the Board, tests for those criteria and then decides 
if there is sufficient competent credible medical evidence of 
record to decide the claim. 38 C.F.R. § 3.159(c).  The Court 
cautioned in McClendon that an "absence of actual evidence 
is not substantive 'negative evidence.'"  It further noted 
that an indication that a current disability "may" be 
associated with service is a low threshold.

In the present case, the post-serivce medical records reflect 
treatment for an acquired psychiatric disorder.  Prior to 
July 2005, the veteran's acquired psychiatric disorder was 
diagnosed as personality disorder.  However, after July 2005, 
the veteran's psychiatric disorder was diagnosed as bipolar 
disorder.  Furthermore, the veteran has consistently reported 
that his present psychiatric symptoms have persisted since 
active duty.  Because the evidence of record does not include 
a medical examination or opinion based on a complete review 
of the veteran's claims file that discusses the nature and 
extent of the veteran's acquired psychiatric disorder, or the 
likelihood that the veteran's acquired psychiatric disorder 
was incurred in or aggravated by his active service, the 
Board concludes that a VA medical examination and opinion is 
needed in order to render a decision in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain a copy 
of all pertinent private treatment records 
from the Gannon Mental Health Clinic from 
August 2005 to the present.  If the 
veteran identifies any other pertinent 
evidence, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of that evidence.  If the RO 
or the AMC is unsuccessful in obtaining 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them to 
provide the outstanding evidence.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination for 
the purpose of ascertaining the nature and 
extent of any acquired psychiatric 
disorder that may be present and obtaining 
an opinion as to whether his acquired 
psychiatric disorder is etiologically 
related to his active service.  Any and 
all studies, tests and evaluations deemed 
necessary by the examiner should be 
performed.  

After examining the veteran and the claims 
folder, the examiner should be asked to 
identify the veteran's current diagnosis, 
as well as an opinion as to whether "it 
is at least as likely as not" that the 
veteran's acquired psychiatric disorder is 
etiologically related to his active 
service.  

If it is felt that the veteran's current 
psychiatric disorder originated during 
service, the examiner should provide an 
opinion as to whether "it is at least as 
likely as not" that the veteran's 
acquired psychiatric disorder was caused 
by alcohol or drug abuse. 

In providing the requested opinions, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim.  If any 
benefit sought remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




